NUMBER 13-10-00037-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE: DOUGLAS AARON PHARR
 
 
On Petition for Writ of Mandamus.
 

MEMORANDUM OPINION


Before Chief Justices Valdez and Justices Yanez and Vela
Memorandum Opinion Per Curiam (1)


	Relator, Douglas Aaron Pharr, filed a petition for writ of mandamus in the above
cause on February 1, 2010.  In addition to the petition for writ of mandamus, relator filed
a motion for emergency relief asking the Court to order a stay of the trial of the case set
for February 3, 2010 pending a decision on the merits of the petition for writ of mandamus. 

	The Court, having examined and fully considered the petition for writ of mandamus,
appendix, and relator's motion for emergency relief, is of the opinion that relator has not
shown himself entitled to the relief sought and the petition for writ of mandamus should be
denied.  In addition, the relator's motion for emergency relief is denied.
	Accordingly, relator's petition for writ of mandamus is DENIED.  See Tex. R. App.
P. 52.8(a).

								PER CURIAM

Delivered and filed the 2nd
day of February, 2010.

  
 
 
1. See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).